DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is indefinite because it depends on a cancelled claim 4.  For the purposes of this examination, claim 5 will be read and examined as a dependent of claim 1.
Claim 16 recites the limitation "the horizontally pivotable latch” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, it is unclear in what way or direction the latch is “horizontally pivotable”.  For the purposes of this examination, “the horizontally pivotable latch” will be read and examined as though the latch is pivotable about a horizontal axis.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15-17 and 24 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Velke et al. (6,658,831).
Regarding claim 15, Velke et al. discloses a grounds maintenance vehicle comprising: 
a vehicle frame (includes frame 2, support 4); 
an implement (cutter deck 3) translatably coupled to the vehicle frame, wherein the implement is vertically translatable relative to the vehicle frame and has a weight (; 
a height selection tool (cutting height selector 18 and stop 20) configured to select one vertical position of a plurality of selectable vertical positions (represented by the teeth in the toothed cog 16; col.4, lines 57-60 “teeth spaced at varying increments which correspond to different height settings for cutting deck 3”), wherein each selectable vertical position limits a maximum distance between the implement and the vehicle frame and defines a particular selectable operating height of the implement relative to a ground surface, and wherein at each operating height selected, the weight of the implement is configured to be received by the height selection tool (as suggested in col.6, lines 14-23); and 
a support mechanism (includes support 6, lever 7, latch 8, and projection 35) configured to selectively position the implement relative to the vehicle frame, wherein, upon engagement (shown in FIG.8(c)), the support mechanism is configured to prevent the weight of the implement from being received by the height selection tool (since stop 20 is not in contact with selector 18, the weight of deck 3 is not on height selector 18, which allows selector 18 to be adjusted to the desired height, per col.7, line 11-20), wherein the support mechanism comprises a pivotable latch (8), and wherein, when the support mechanism is engaged, the implement is positioned vertically above each of the particular selectable operating heights of the implement (as suggested in col.7, lines 1-10).

Regarding claim 16, Velke et al. further discloses the grounds maintenance vehicle of claim 15, wherein the horizontally pivotable latch (latch 8, pivotable about horizontal axis of bolt 37) is pivotably coupled to the vehicle frame (frame 2 and support 4 via latch support plate 6), and is configured to selectively engage (i.e. hold, connect, secure) the implement (indirectly engages, i.e. hold, connect, secure the deck 3 in the transport position when in Stage 3, as shown in FIG.8(c).  

Regarding claim 17, Velke et al. discloses the grounds maintenance vehicle of claim 16, further comprising a spring (39) operatively disposed between the latch (8) and the vehicle frame (2) to bias the latch (8)(figl.5 shows the spring to be between the frame 2 and latch 8 in the vertical direction).  

Regarding claim 24, Velke et al. further discloses the grounds maintenance vehicle of claim 15, wherein the implement is a cutting deck (3) comprising a cutting blade and a housing defining a cutting chamber (shown in FIG.4, cutting blade visible through discharge opening of deck housing 3; unnumbered), where the cutting blade is rotatably disposed in the cutting chamber (as is known in the mower art).


Allowable Subject Matter
Claims 1-3, 8-14 and 25 are allowed.
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 18-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Examiner appreciates Applicant’s clarification of claim 15. After further review and updated search of claims 15-17, it was found that Velke et al. anticipated claims 15-17 as set forth in the rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joan D Misa whose telephone number is (571)270-3745. The examiner can normally be reached 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        
JOAN D. MISA
Examiner
Art Unit 3671



/JDM/Examiner, Art Unit 3671